Citation Nr: 1701903	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-44 305A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for status post basal cell carcinoma excision of the scalp and left shoulder, to include residual scarring.

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 2007. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference Board hearing before the undersigned in July 2015.  A transcript of that hearing has been associated with the claims file.

These issues, and another, were previously before the Board in October 2015.  At that time, the Board denied the Veteran's appeal for a compensable initial evaluation and remanded the two issues seeking to establish service connection for further development and adjudication.  The Veteran appealed the denial of his increased initial evaluation to the United States Court of Appeals for Veterans Claims (the Court), and in a May 2016 Order, the Court endorsed a Joint Motion for Partial Remand (JMR) executed by the parties earlier that month, which remanded the issue back to the Board with guidance and instructions.  Thereafter, the two service connection issues were developed and readjudicated by the Veterans Benefits Administration (VBA), and these issue have also been returned to the Board.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran provided competent and credible evidence that the basal cell carcinoma excision scar of the scalp is painful.  
2.  Resolving reasonable doubt in the Veteran's favor, the Veteran provided competent and credible evidence that the basal cell carcinoma excision scar of the left shoulder is painful.  

3.  The Veteran's bilateral hearing loss disability does not meet the criteria under 38 C.F.R. § 3.385.  

4.  The evidence of record reflects a diagnosis of a chronic left ankle sprain that is linked to service, as well as competent and credible evidence of frequent and persistent symptomatology consistent with this diagnosis dating back to the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no more, for a scar of the scalp associated with basal cell carcinoma excision are met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151 , 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 7804 (2007).

2.  The criteria for an initial 10 percent evaluation, but no more, for a scar of the left shoulder associated with basal cell carcinoma excision are met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151 , 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 7804 (2007).  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).  

4.  The criteria for service connection for a left ankle disability are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  As the Veteran filed his initial claims during his active duty, as a part of the Benefits Delivery at Discharge Program (BDD) program, he received notice of the elements necessary to establish service connection and how VA determines disability evaluations and effective dates.  The Veteran's December 2006 VCAA notice response is of record.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 2007, September 2009, October 2010, March 2014, and March 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  With respect to the March 2016 VA examination, its adequacy has ensured that the Board's October 2015 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Increased evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Compensable evaluation for residuals of skin cancer, including scarring

The Veteran's status post basal cell carcinoma excision scars of the scalp and left shoulder are rated under Diagnostic Code 7805.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  However, these changes apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under Diagnostic Code 7801, to receive a compensable disability rating for scars, the scars must be deep or cause limitation of motion and cover an area exceeding 6 square inches.  38 C.F.R. § 4.118 (2007).  If the scars are superficial, a 10 percent rating is warranted if the scars cover an area of at least 144 square inches, are unstable, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2007).  Scars that cause limitation of function are rated based on the impairment of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars of the head must show one characteristic of disfigurement to receive a compensable disability rating.  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The January 2007 pre-discharge VA examination noted a 1.5 inch scar slightly kelated on top of his left shoulder, but otherwise no masses, redness, or tenderness on any aspect of his scalp or shoulder.  He also found no other suspicious looking lesions on the remainder of his skin examination.  In October 2010, a VA examiner noted some mild to moderate tenderness and numbness of the scar over the left shoulder.  

A March 2014 VA examination report showed occasional mild pain, but no other symptoms.  On examination, the scars were not painful, unstable, or deep or non-linear upon examination, but the Veteran did report occasional tenderness at each site.  The scars are 1.3 cm by 1.5 cm and 2.5 cm by 0.5 cm.  The examiner found no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  He noted no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars do not result in scars or disfigurement of the head, face, or neck resulting in limitation of function.  The Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  The Veteran's scars do not impact his ability to work.

While the Veteran's scars were not tender or painful during the examinations of record, in light of the May 2016 JMR, the Board will confer the benefit of the doubt in favor of the Veteran and concludes that the Veteran's reports of occasional tenderness and pain of both scars are competent and credible.  As such, the evidence of record demonstrates that the symptoms associated with the Veteran's basal cell excision scarring of the left shoulder and scalp most closely approximate the criteria for a 10 percent initial evaluation under the criteria listed in former Diagnostic Code 7804 (2007).  Under this version of the rating criteria, a 10 percent initial evaluation, but no more, is warranted for each of these scars.  This represents the maximum benefit available for each scar under this version of the former rating criteria.  

Extraschedular considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's skin disabilities are evaluated under the Rating Schedule's section dedicated to rating disabilities of the skin, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 7800 - 7805.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's skin disability (scarring) during the period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Service connection - in general

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


Bilateral hearing loss

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hearing loss disability.  

Although the evidence of record confirms that the Veteran likely experienced exposure to noise during active duty, he has not presented evidence of a current bilateral hearing loss disability during the pendency of this appeal.  Specifically, the Veteran was provided a VA audiological examination in March 2016, and audiometric testing conducted at that time yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
15
15
20
15
LEFT
15
15
10
20
20
16
Speech discrimination scores using the Maryland CNC test were 94 percent in the right ear and 96 percent in the left ear.

In this regard, none of the puretone testing or speech discrimination scores recorded during VA examination in March 2016 met the criteria as outlined in 38 C.F.R. § 3.385.  In other words, none of the puretone thresholds were 26 decibels or greater, and the speech recognition score was not less than 94 percent. 

Analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing impairment of the either ear meeting the criteria of 38 C.F.R. § 3.385 or the Court's holding in Hensley now, during his service, or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  However, a prerequisite for entitlement to service connection, regardless of engagement in combat against the enemy, is a showing of current disability and the record fails to identify hearing loss of either of the Veteran's ears for VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). There is also insufficient evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of hearing loss meeting the criteria of 38 C.F.R. § 3.385.  Since the Veteran does not meet the criteria of 38 C.F.R. § 3.385, his claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied. 38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Left ankle

The Veteran is seeking service connection for a left ankle disability.  He states he initially injured his left ankle in 1993, when he "landed on it sideways" when landing during a parachute training exercise.  He further claims that this initial injury has weakened the ligaments of the ankle, and consequently, experiences left ankle sprains on a persistent and recurrent basis - about 4 times per year.  

The Veteran's service treatment records reflect three instances of complaints of and treatment for left ankle injuries from the mid-1990's until 2005.  Moreover, the available post-service medical records also reflect continued treatment for additional left ankle injuries, to include prescriptions of pain medicines and crutches for assistance with ambulation.  

In compliance with the Board's October 2015 remand directives, the Veteran was provided a VA examination, and a medical nexus opinion was obtained in March 2016.  The VA examiner provided a diagnosis of a sprain of the left lateral collateral ligament that has been chronic and recurrent since 1993.  The examiner noted that the Veteran's service treatment records dated from 1992 to 1994 are completely silent regarding complaints, treatment, or a diagnosis of a left ankle disability.  As such, the VA examiner concluded it was less likely than not the current left ankle disability is due to the Veteran's active duty.  However, the Board notes the examiner failed to consider the Veteran's competent reports of in-service left ankle injuries and symptoms and his reports of suffering from persistent and recurrent symptoms since.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the findings of the March 2016 VA examiner's assessment incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the Board observes that the reasoning provided by the examiner to bolster the unfavorable opinion is contrary to the diagnosis rendered - specifically, the notation of the diagnosis being chronic and recurrent since 1993.  

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's appeal.  The Board finds that the competent evidence of record confirms the he has experienced recurrent symptoms of a left ankle sprain since his separation from service, as he is competent to report the occurrence of symptomatology since they are within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as the March 2016 VA examiner provided a diagnosis of a left ankle disability, and his treatment records note these symptoms during and since his active duty.  

As such, the Board finds his lay  testimony is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, service connection for a left ankle disability is warranted. 







ORDER

Entitlement to a 10 percent initial evaluation for status post basal cell carcinoma excision of the scalp is granted.  

Entitlement to a 10 percent initial evaluation for status post basal cell carcinoma excision of the left shoulder is granted.  

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a left ankle disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


